UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1084


DILLON MVURI,

                    Plaintiff - Appellant,

             v.

AMERICAN AIRLINES, INCORPORATED,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00797-LMB-JFA)


Submitted: August 29, 2019                                  Decided: September 12, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Dillon Mvuri, Appellant Pro Se. Daniel E. Farrington, FISHER & PHILLIPS LLP,
Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dillon Mvuri appeals the district court’s order granting American Airlines, Inc.’s

motion for summary judgment in Mvuri’s action brought pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2019), and

the Age Discrimination in Employment Act of 1967, 29 U.S.C.A. §§ 621 to 634 (West

2018). We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s order granting summary judgment in favor of American Airlines, Inc.

for the reasons stated by the district court. Mvuri v. Am. Airlines, Inc., No. 1:18-cv-00797-

LMB-JFA (E.D. Va. Jan. 11, 2019).

       Mvuri also moves for leave to file a supplemental brief challenging the magistrate

judge’s denial of his motions to compel discovery and to amend the complaint.

Nondispositive matters may be referred to a magistrate judge without the parties’ consent.

See Fed. R. Civ. P. 72(a). If a party opposes a magistrate judge’s order on a nondispositive

matter, the party must “file objections to the order within 14 days after being served with

a copy.” Id. Significantly, Rule 72(a) provides that “[a] party may not assign as error a

defect in the [magistrate judge’s] order not timely objected to.” Id.; see also Solis v.

Malkani, 638 F.3d 269, 274 (4th Cir. 2011) (noting that failure to object to magistrate

judge’s determinations in either dispositive or nondispositive matters waives further

review). Mvuri did not appeal to the district court from the magistrate judge’s decisions

denying his motions to compel discovery and to amend the complaint. Therefore, although

we grant the motion to file a supplemental brief, we dismiss Mvuri’s appeal of the

magistrate judge’s orders.

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART,
                                                                DISMISSED IN PART




                                          3